Per Curiam. This was a proceeding in the County Court of Hardin county, against the plaintiffs in error, by an attachment for a contempt of court. The court upon the hearing of the cause, fined each of the defendants the sum of two hundred dollars, and adjudged that they be held in custody until said fine and costs were paid or replevied, as provided by law. There is nothing in the record to contradict the answers of the defendants. They are full and complete, and are to be taken as true. The defendants were guilty of negligence, but there is no evidence of any criminal intent upon the part of the defendants or either of them. It was incumbent on Miller to see that the papers were returned to the office of the clerk of the county court. Instead of doing so he relied upon his attorney, who is an officer of the court, to return them. And so it was the duty of Plater to return the papers. He failed to do so, whereby the administration of the law was delayed, and in this respect was guilty of negligence. We can not say that the defendants have sworn to what is false, and while they acted improperly in removing the papers from the office of the clerk, they did so without evil motive or design, so far as we can see. In this view of the case, we think that the fines were excessive, and therefore the judgment of the court below is reversed and the cause remanded. Reversed and remanded.